Carley, Judge.
This is an appeal from an order revoking appellant’s probation. Appellant’s appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). As envisioned by Anders, appellant’s attorney has filed a brief raising points of law which arguably could support the appeal. As required by Bethay v. State, 237 Ga. 625 (229 SE3d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We find no merit to the points raised in the brief and our independent examination discloses no errors requiring reversal. Accordingly, the motion to withdraw is granted. After a review of the entire record, we find the evidence sufficient to support the finding that appellant was in violation of the conditions of his probation. See generally Barron v. State, 158 Ga. App. 172 (279 SE2d 299) (1981); Walton v. State, 158 Ga. App. 317 (280 SE2d 439) (1981).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.